IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


T.G. AND C.G.,                            : No. 61 WAL 2022
                                          :
                   Respondents            :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
M.W.,                                     :
                                          :
                   Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.